UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1482



KATHY PINKNEY,

                                              Plaintiff - Appellant,

          versus


WILLISTON RESCUE SQUAD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Matthew J. Perry, Jr., Senior District
Judge. (CA-03-4194-1)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Pinkney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kathy     Pinkney    appeals       the    district      court’s    order

accepting the recommendation of the magistrate judge and dismissing

her wrongful death suit for lack of diversity jurisdiction.                          We

have    reviewed       the     record    and     find    no    reversible       error.

Accordingly, we affirm on the reasoning of the district court. See

Pinkney   v.    Williston       Rescue    Squad,       No.   CA-03-4194-1       (D.S.C.

Mar. 29, 2004).         We deny the motion to transfer the case to the

appropriate court.           We dispense with oral argument because the

facts   and    legal     contentions     are     adequately     presented       in   the

materials      before    the    court    and     argument     would    not   aid     the

decisional process.



                                                                             AFFIRMED




                                         - 2 -